DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-17 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 08/26/2022 are acknowledged.  Claims 4-9 and 13-16 remain withdrawn, as being drawn to an unelected invention or specie. Claim 1 is amended and new claim 17 is added. Claims under consideration in the instant office action are claims 1-3, 10-12, and new claim 17.
 Applicants' arguments, filed 08/26/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Uthaug et al. (A single inhalation of vapor from dried toad secretion containing 5-methoxy-N,N-dimethyltryptamine (5-MeO-DMT) in a naturalistic setting is related to sustained enhancement of satisfaction with life, mindfulness-related capacities, and a decrement of psychopathological symptoms, Psychopharmacology, 2019, 236, pp. 2653-2666, as disclosed in IDS) in view of Turner (US 2013/0281401, as disclosed in IDS).
Uthaug et al. teaches the effect of 5-MeO-DMT on cognition (see abstract).  Uthaug et al. teaches dried toad secretion comprising 5-MeO-DMT and 5-hydroxy-dimethyltryptamine (bufotenin, 5-HO-DMT) (pg. 2656, right column, first paragraph).  Uthaug et al. teaches the secretion administered in an amount of 100-120 mg, wherein 5-Meo-DMT can be present in an amount of 283.3 mg/g and 5-OH-DMT is present in an amount of 3.530 mg/g (pg. 2656, right column, first paragraph; see Table 2).  Thus, 5-MeO-DMT can be administered in an amount of 34 mg (283.3 mg / 1,000 mg x 120 mg = 34 mg) and 5-OH-DMT in an amount of 0.42 mg (3.530 mg / 1,000 mg x 120 mg = 0.42 mg).  The molar amount of 5-MeO-DMT would be 1.5 x 10-4 mol (34 mg / 218,300 mg/mol = 1.5 x 10-4 mol) and the molar amount of 5-OH-DMT would be (0.42 mg / 204,273 mg/mol = 2.1 x 10-6 mol), which results in a molar ratio of 71.4:1.  Uthaug et al. teaches “a single administration of vapor from toad secretion containing 5-MeO-DMT produces rapid and persistent improvements in satisfaction with life, mindfulness and psychopathological symptoms, and that these changes are associated to the strength of the psychedelic experience. These results provide evidence supporting further research examining the potential therapeutic effect of 5-MeODMT.” (pp. 2664-2665, bridging paragraph).
	Uthaug et al. does not teach a purified form of 5-Meo-DMT.
Turner is drawn towards compositions for the treatment of psychiatric disorders comprising methylsulfonylmethane, glucosamine, L-glycine, vitamin B12, and monoamine oxidase inhibitors such as 5-MeO-DMT (paragraphs 0001, 0009, 0079).  Such a composition would read on the limitation “purposefully engineered” as recited in claim 1.  Regarding claims 1 and 17, Turner teaches that the compounds can be prepared in purified form (paragraphs 0062, 0085).  Turner teaches compositions further comprising an excipient (paragraph 0016).
It would have been obvious to one of ordinary skill in the art to formulate 5-Meo-DMT in a purified form, as suggested by Turner, and produce the claimed invention.
One of ordinary skill in the art would have been motivated to do so since Turner teaches that active compounds such as 5-MeO-DMT can be formulated in a desired degree of purity (paragraph 0085), with a reasonable expectation of success absent evidence of criticality of the particular formulation.
With regards to the limitation wherein therapeutically amount each of the purified toad secretion tryptamine and of the second active compound separately ranges from about 0.5 mg - about 200 mg, Uthaug et al. does not specifically teach the exact amounts claimed in claim 12. However, it would be within the skill of an ordinary artisan to be able to modify the concentration in order to obtain the desired psychiatric activity. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
	Applicant argues that a person of ordinary skill in the art would not have reached a
purposeful composition, where the components have been isolated and purified and are present in
purposefully engineered and unnaturally occurring molar ratios, from looking at Uthaug.  The Examiner respectfully disagrees since regarding the limitation purposefully engineered and unnaturally occurring molar ratios, Uthaug et al. teaches the secretion administered in an amount of 100-120 mg, wherein 5-Meo-DMT can be present in an amount of 283.3 mg/g and 5-OH-DMT is present in an amount of 3.530 mg/g (pg. 2656, right column, first paragraph; see Table 2).  Thus, 5-MeO-DMT can be administered in an amount of 34 mg (283.3 mg / 1,000 mg x 120 mg = 34 mg) and 5-OH-DMT in an amount of 0.42 mg (3.530 mg / 1,000 mg x 120 mg = 0.42 mg).  The molar amount of 5-MeO-DMT would be 1.5 x 10-4 mol (34 mg / 218,300 mg/mol = 1.5 x 10-4 mol) and the molar amount of 5-OH-DMT would be (0.42 mg / 204,273 mg/mol = 2.1 x 10-6 mol), which results in a molar ratio of 71.4:1.  A molar ratio of 71.4:1 would read on the limitation “purposefully engineered and unnaturally occurring molar ratios” given that such a ratio reads on the limitations of claim 2, which depends on claim 1 and represents ratios that would be deemed purposefully engineered and unnaturally occurring.  Regarding the limitation purified, Turner teaches that the compounds can be prepared in purified form (paragraphs 0062, 0085).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant also argues that Turner generally discloses that the compounds disclosed in Turner may have a desired degree of purity but does not provide any specifics. The person of skill in the art would not have even looked to Turner for a teaching of "purified." Even assuming arguendo that the person of skill in the art did look at Turner, there is no teaching or suggestion of a purposeful composition with purified 5-MeODMT and 5-HO-DMT that are present in purposefully engineered and unnaturally occurring molar ratios and that allows for administering a consistent amount for consistent and reliable effects.  The Examiner respectfully disagrees since Turner is drawn towards compositions for the treatment of psychiatric disorders or for improving cognitive performance (see abstract; paragraph 0018), which would thus represent compositions that are purposefully engineered based on the ordinary meaning of the term.  One of ordinary skill in the art would have looked to Turner for the teaching of “purified” since Turner teaches that “The pharmaceutical compositions may be prepared
for storage or administration by mixing the active ingredients, each having a desired degree of purity, with physiologically acceptable carriers, excipients, stabilizers, auxiliary agents, and the like, as is known in the art.” (paragraph 0085).  Turner is not required to disclose specificity on such purity since the claimed invention does not recite a specific level of purity.
	Applicant also argues that there was no motivation to combine Uthaug and Turner, as Turner does not disclose a purified toad secretion compound, let alone a purified toad secretion compound in a composition with a second active compound, such as 5-HO-DMT.  The Examiner respectfully disagrees since one of ordinary skill in the art would have been motivated to combine the teachings of Uthaug and Turner since both references are both drawn towards compositions comprising 5-MeO-DMT for cognitive improvement.

	
Conclusion
Claims 1-3, 10-12, and 17 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628      

/SAVITHA M RAO/Primary Examiner, Art Unit 1629